TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00430-CV



                        In re Brenco, LLC d/b/a Brenco Exotic Woods


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Brenco, LLC d/b/a Brenco Exotic Woods filed a petition for writ of

mandamus complaining of the trial court’s refusal to enforce a forum selection clause and dismiss

the underlying lawsuit. See Tex. R. App. P. 52. Having reviewed the petition, the response filed

by the real parties in interest, and the record provided, we deny the petition for writ of mandamus.

See id. R. 52.8(a).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Field, and Bourland

Filed: July 13, 2017